DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims

Claims 1-19 were originally presented having a filing date of 16 June 2020.
This is the first Office action on the merits. Claims 1-19 are currently pending.
Information Disclosure Statement
The Information Disclosure Statement that was filed on 25 September 2020 is in compliance with 37 CFR 1.97.  Accordingly, the IDS has been considered by the Examiner.  An initialed copy of the Form 1449 is enclosed herewith.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “138” has been used to designate both “pathing module” and “obstacle avoidance module” in Figure 1. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Paragraphs [0042], [0046], and [0047] refer to “obstacle avoidance module 139” which is labeled 138 in Figure 1
Paragraph [0056] refers to “LiDAR system 232” which is labeled 212 in Figure 1
In paragraph [0069], lines 7-8 include a partial sentence “Not only is the overall outline/shape of the grille, but also the pattern of grille elements” 
In paragraph [0084], line 5, “sever” should be “severe”
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 17-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (January 7, 2019).
Step One: 	Does the Claim Fall Within a Statutory Category?
	Yes. Claims 17-19 are directed towards a method (process). 
Step Two A, Prong One: Is a Judicial Exception Recited?
Yes.  Claims 17-19 are directed towards a judicial exception, specifically an abstract idea.
As a whole, the claimed invention is directed towards mental processes. 
Independent claim 17 recites “determining a placement of a first sensor of the plurality of sensors behind the grille of the vehicle”, “modeling operation of the first sensor behind the grille of the vehicle to determine a pattern of occlusions”, and “determining a placement of the second sensor”.
These claim limitations, when given their broadest reasonable interpretation, are mental processes, or may be performed in the human mind (see MPEP 2106.04(a)(2)(III)).
Step Two A, Prong Two:  Is the Abstract Idea Integrated into a Practical Application?
No.   The claims are broad enough to be performed mentally. There are no additional elements recited in the independent claim that integrate the exception into a practical application. Independent claim 17 has additional elements of “receiving a data file describing a pattern of features of the grille of the vehicle”. This limitation amounts to “mere data gathering” which has been found to be an insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(d)). 
Step Two B: Does the Claim Provide an Inventive Concept?
No.  There are no additional elements recited in the independent claim that amount to significantly more than performing the abstract idea when considered separately and in combination. 
“Receiving or transmitting data over a network” has been found to be well-understood, routine, and conventional (see MPEP 2106.05(d)(II).
Dependent Claims
As per claims 18 and 19, these claims set forth further details about the mental process of “determining a placement of the second sensor of the plurality of sensors … such that when a point cloud data for the first optical sensor and the second optical sensor are combined, the first pattern of occlusion is at least partially compensated in the combined data”. There are no additional elements in these claims that amount to significantly more than the abstract idea such that these claims are rendered subject matter eligible. These additional elements recited at a high level fail to integrate the exception into a practical application nor do they amount to significantly more than the judicial exception. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 7-10, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (US 11035958 B2), hereinafter referred to as “Feng”, in view of Wehling et al. (US9488727B2), hereinafter referred to as “Wehling”.
Regarding claim 1, Feng teaches A method for imaging a scene in front of a vehicle, the method comprising: 
receiving, via a processing device and a memory, a first point cloud from a first LiDAR sensor  (see at least Feng column 3, lines 39-41 “sensor 140 may be a LiDAR configured to scan the surrounding and acquire point clouds”) … the first point cloud representing the scene in front of the vehicle, wherein … the scene represented by the first point cloud data is partially occluded with a first pattern of occlusion (see at least Feng column 5 line 66-column 6 line 3 “Point cloud segmentation unit 210 may be configured to segment received point cloud data 203 to detect one or more obstructing objects. Obstructing object may be a pedestrian, a vehicle, or another object that is in the laser path of sensor 140.”); 
receiving, via the processing device and the memory, a second point cloud from a second LiDAR sensor … (see at least Feng column 6, lines 49-56 “Non-obstructed point cloud estimation unit 214 may estimate point cloud data for filling the holes as if the LiDAR measurements were not blocked by the obstructing objects. In some embodiments, based on the plane position of an obstructing object, laser path may be simulated. The laser path may be then extended beyond the obstructing object to find the point it touches the road. The point cloud data for that point may be estimated.”); 
combining the first and second point clouds to generate a composite point cloud data set, wherein the first location of the first LiDAR sensor is located relative to the second location of the second LiDAR sensor such that when a point cloud data for the first optical sensor and the second optical sensor are combined, the first pattern of occlusion is at least partially compensated (see at least Feng column 6 lines 57-column 7 line 4 “Map correction unit 216 may be configured to correct high-definition map using the estimated point cloud data. In some embodiments, map correction unit 216 may “repair” the holes with the estimated point cloud data… Map correction unit 216 may repair each point cloud frame with the corresponding non-obstructed point cloud data, as described above, and aggregate the repaired point cloud frames. Fusing the repaired point cloud data frames can yield a high-definition map that better covers the areas of holes.”); 
and processing the combined point cloud data set (see at least Feng Fig. 2 “Processor 204”, column 5, lines 36-38 “Communication interface 202 may further provide the received point cloud data 203 and neural network 205 to storage 208 for storage or to processor 204 for processing.”).
Feng does not teach that the first LiDAR sensor is mounted at a first location behind a vehicle grille or that the second LiDAR sensor is mounted at a second location behind the vehicle grille. Wehling teaches a sensor mounted at a first location behind a vehicle grille and a second sensor mounted at a second location behind the vehicle grille (see at least Wehling Fig. 1, column 6, lines 51-52 “The two ultrasonic sensors 6, by contrast, are arranged in the radiator grill 4, namely each on at least one lamella.”). 
Feng and Wehling are considered analogous to the claimed invention because they are in the same field of vehicle sensors (see MPEP 2141.05(a)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Feng to include a first “sensor mounted at a first location behind a vehicle grille” and second “sensor mounted at a second location behind the vehicle grille” as disclosed in Wehling. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Feng’s fusion of point cloud data to overcome obstructions with Wehling’s placement of the sensors behind the vehicle grill so that the sensors could be concealed from view (see at least Wehling column 1, lines 54-57 “Moreover, from the prior art also ultrasonic sensors are known that are mounted to be concealed. These thus are not visible when viewing the bumper from the outside and are covered by the bumper.”).
Feng does not teach that the obstruction to the scene represented by the first point cloud data is partially occluded with a first pattern of occlusion as a result of the grille; Feng only discloses that the “obstructing objects may include any object that blocks the laser path of sensor 140 such that the laser light is reflected by the object before it reaches the road” (see at least Feng column 4, lines 34-36). However, if the sensors are to be installed behind a grille of a vehicle in the combination of Feng and Wehling above, the same method can achieve the same and predictable result of overcoming the obstructed view by combining a plurality of point cloud data.
Regarding claim 2, Feng in view of Wehling teaches the method of claim 1 as shown above. Feng further teaches further comprising registering the second point cloud with the first point cloud prior to combining the point clouds (see at least Feng Fig. 3, column 4, lines 39-43 “Server 160 may separate the point cloud data reflected by obstructing objects from the rest of the point cloud data, estimate the correct point cloud data as if the obstructing objects did not exist, and correct the high-definition map using the estimated point cloud data.”).
Regarding claim 7, Feng in view of Wehling teaches the method of claim 1 as shown above. Feng further teaches wherein the first pattern of occlusion is at least partially compensated when occlusions of the first pattern of occlusion are reduced in the combined point cloud data sets (see at least Feng column 6 line 57-column 7 line 2 “Map correction unit 216 may be configured to correct high-definition map using the estimated point cloud data. In some embodiments, map correction unit 216 may “repair” the holes with the estimated point cloud data. In some embodiments, the repair is limited within the bounding box enclosing the obstructing object. Repair may include replacing, modifying, re-positioning, or otherwise manipulating the data. In some embodiments, point cloud data 203 may include a plurality of point cloud frames captured as the LiDAR moves along a trajectory. Map correction unit 216 may repair each point cloud frame with the corresponding non-obstructed point cloud data, as described above, and aggregate the repaired point cloud frames.”).
Regarding claim 8, Feng in view of Wehling teaches the method of claim 1 as shown above. Feng further teaches wherein the first pattern of occlusion is at least partially compensated when occlusions of the first pattern of occlusion are eliminated in the combined point cloud data sets (see at least Feng column 6 line 57-column 7 line 2 “Map correction unit 216 may be configured to correct high-definition map using the estimated point cloud data. In some embodiments, map correction unit 216 may “repair” the holes with the estimated point cloud data. In some embodiments, the repair is limited within the bounding box enclosing the obstructing object. Repair may include replacing, modifying, re-positioning, or otherwise manipulating the data. In some embodiments, point cloud data 203 may include a plurality of point cloud frames captured as the LiDAR moves along a trajectory. Map correction unit 216 may repair each point cloud frame with the corresponding non-obstructed point cloud data, as described above, and aggregate the repaired point cloud frames.”).
Regarding claim 9, this claim is substantially similar to claim 1, and is, therefore, rejected in the same manner as has been set forth above in the rejection of claim 1. 
Regarding claim 10, this claim is substantially similar to claim 2, and is, therefore, rejected in the same manner as has been set forth above in the rejection of claim 2. 
Regarding claim 15, this claim is substantially similar to claim 7, and is, therefore, rejected in the same manner as has been set forth above in the rejection of claim 7. 
Regarding claim 16, this claim is substantially similar to claim 8, and is, therefore, rejected in the same manner as has been set forth above in the rejection of claim 8. 
Allowable Subject Matter
Claim 3-6 and 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following are reasons for indicating allowable subject matter:
It is found that the combination of Feng and Wehling is the most relevant prior art of record. Feng in view of Wehling teaches the method of claim 1 as shown above, and teaches “a first pattern of occlusion” but does not teach “wherein the first pattern of occlusion comprises an interference pattern of the grille”, “wherein as a result of the grille, the scene represented by the second point cloud data is partially occluded with a second pattern of occlusion”, or “wherein the first pattern of occlusion comprises a blind spot caused by the grille in the field of view of the first LiDAR sensor”. 
Other relevant prior art of record are the references Takahashi et al. (US 2020/0011989 A1), Fischer et al. (US 8947531 B2), and Yu et al. (US 2015/0192677 A1). Takahashi et al. teaches a vehicle multi-sensor unit located at the vehicle grille. Fischer et al. teaches LIDAR sensors positioned at a vehicle grille. Yu et al. teaches a distributed LIDAR sensing system for wide field of view mapping with LIDAR sensors capable of being mounted behind the vehicle grille. These references do not teach a first pattern of occlusion comprising “a blind spot caused by the grille in the field of view of the first LiDAR sensor”. 
Other relevant prior art of record are the references Khorasani (US 9855894 B1), Zeng et al. (US 2020/0408887 A1), Yangel et al., Voynov (US 2021/0199783), and Marsh et al. (US 2021/0311183 A1), Kunz et al. (US 11280897 B2). These references teach receiving multiple sources of sensor data and fusing them to overcome blind spots or sensor occlusion, but do not teach that the occlusion caused by a “grille in the field of view of the first LiDAR sensor”.
The prior art does not contain any teaching that would lead a person of ordinary skill in the art to modify the closest prior art and thereby arrive at the invention. For at least the reason set forth above, claims 3-6 and 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Khorasani (US 9855894 B1) teaches a system for processing sensor data for a vehicle equipped with surround view using multiple sensors, including ones positioned at a front grille, and performing sensor fusion. Zeng et al. (US 2020/0408887 A1) teaches a calibration of multiple LIDARs mounted on a vehicle. Yangel et al. (US 2021/0157002 A1) teaches a method for processing LIDAR point clouds and determining if the first plurality of LIDAR points is associated with a blind spot. Voynov (US 2021/0199783) teaches a method for calibrating multiple LIDAR sensors. Marsh et al. (US 2021/0311183 A1) teaches a vehicle apparatus that detects occluded regions within the sensor field of view and requests sensor data from one or more neighboring communication devices. Kunz et al. (US 11280897 B2) teaches a method for receiving first and second sensor data, determining a first-sensor occlusion, and determining an occlusion-free region based on data from the second sensor. Kim et al. (IEEE Transactions on Intelligent Transportation Systems, vol. 21, no. 5, pp. 2139-2145, May 2020) teaches "Placement Optimization of Multiple Lidar Sensors for Autonomous Vehicles". Kini (KTH, School of Electrical Engineering and Computer Science, 2020) teaches “Sensor Position Optimization for Multiple LiDARs in Autonomous Vehicles”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN B WARD whose telephone number is (571)272-3947. The examiner can normally be reached Monday-Friday 8:00am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571)272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.B.W./Examiner, Art Unit 3667                                                                                                                                                                                                        
/VIVEK D KOPPIKAR/Supervisory Patent Examiner, Art Unit 3667